Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 01/22/2022. Claims 1, and 4-11 are pending in the application. Claims 2-3 are canceled. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1
The specific limitation “wherein when a difference between the first rotation number information detected by the first detection circuit and the second rotation number information detected by the second detection circuit is equal to or greater than a preset first threshold value, at least one of the first rotation number information and the second rotation number information is compared with the steer angle information after conversion to the same characteristics values for an identification of which one of the first rotation number and the second rotation number information has abnormality,” overcomes the prior art of record and renders the claim in a manner to overcome methodologies disclosed in the prior art of record. The claim specifically overcomes the prior art of record, because the inclusion of a steering angle information detector as a third rotation detection means of estimating the rotation angle of the motor, and for comparing sensed rotation angles with the estimated rotation angle to detect which signal is abnormal. The prior art for example, discloses to providing uninterrupted power steering assistance by comparing sensed or estimated rotation angles against each other for detecting an abnormality, with redundant detection means for 
Regarding claim 7
The specific limitation “wherein when a difference between the first rotation number information detected by the first detection circuit and the second rotation number information detected by the second detection circuit is equal to or greater than a preset first threshold value, at least one of the first rotation number information and the second rotation number information is compared with the steer angle information after conversion to the same characteristics values for an identification of which one of the first rotation number and the second rotation number information has abnormality,” overcomes the prior art of record and renders the claim in a manner to overcome methodologies disclosed in the prior art of record. The claim specifically overcomes the prior art of record, because the inclusion of a steering angle information detector as a third rotation detection means of estimating the rotation angle of the motor, and for comparing sensed rotation angles with the estimated rotation angle to detect which signal is abnormal. The prior art for example, discloses to providing uninterrupted power steering assistance by comparing sensed or estimated rotation angles against each other for detecting an abnormality, with redundant detection means for substituting an abnormal signal from a main sensor with an alternative signal, or detection of which sensor has an error via a predetermined value corresponding to a 
Regarding claim 10
The specific limitation “an abnormality determiner configured to compare: (i) a first steering angle associated with the first rotation number information, (ii) a second steering angle associated with the second rotation number information, and (iii) a third steering angle associated with the steer angle information from the external sensor;” overcomes the prior art of record and renders the claim in a manner to overcome methodologies disclosed in the prior art of record. The claim specifically overcomes the prior art of record, because the inclusion of a steering angle information detector as a third rotation detection means of estimating the rotation angle of the motor, and for comparing sensed rotation angles with the estimated rotation angle to detect which signal is abnormal. The prior art for example, discloses to providing uninterrupted power steering assistance by comparing sensed or estimated rotation angles against each other for detecting an abnormality, with redundant detection means for substituting an abnormal signal from a main sensor with an alternative signal, or detection of which sensor has an error via a predetermined value corresponding to a neutral position of the steering wheel, however specifically determining which signal is abnormal by comparing converted detected sensor angle values to a rotation number based value does not appear to be known in the prior art. The subject matter of the claimed invention is therefore allowable
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki et. al. (U.S. Publication No. 2017/0015348) discloses a power steering device and power steering device control unit, with abnormality detection for continuous power steering assistance (See abstract “and, upon detection of an abnormality in any sensor output signal by the redundant monitoring, switch the abnormal signal to an alternative signal. It is possible by this control process to preserve the steering assist function even in the occurrence of the abnormality in the sensor output signal.”) with an abnormal signal threshold and alternative signal to correct an abnormality (See Fig. 21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664